Quarterly Review –March 31, 2010 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMIProvident Trust Strategy Fund Investment Objective Seeks long-term growth of capital by investing mainly in a limited number of multi-capitalization growth stocks of U.S. companies. Manager- The FMI Provident Trust Strategy Fund (the “Fund”) is advised by Fiduciary Management, Inc. of Milwaukee.On September 9, 2002, the shareholders of the Fund named the Provident Trust Company of Waukesha, Wisconsin as sub-advisor for investment management.Provident was founded in 1999 and is controlled by the principals of the firm. Investment Professionals- J. Scott Harkness, CFA, President, and Chief Executive Officer of the Provident Trust Company, is responsible for the day-to-day management of the Fund. Strategy– The Provident Trust Company is a concentrated core growth equity manager seeking to exceed the S&P 5001 domestic stock market index returns over full investment cycles.(A typical investment cycle last 5-7 years and includes both a 30% advance and a 20% decline.)The FMI Provident Trust Strategy Fund can flexibly allocate assets between stocks, bonds and money markets to moderate volatility, and selects common stocks of all market capitalizations, generally of companies having a market capitalization of $1 billion or more at the time of purchase.Stock selection criteria include improving revenue and earnings growth, increasing margins, significant management stock ownership, and upward valuation potential.The Fund is a non-diversified investment company; please see the prospectus for further details. Fund Information Inception Date 12/30/86 Net Assets $120.6 million Net Asset Value Expense Ratio 1.00% Ticker FMIRX Top Ten Holdings Cognizant Technology Solutions Corp. 7.3% Express Scripts, Inc. 6.5% DeVry, Inc. 5.9% Infosys Technologies Ltd. SP-ADR 5.7% Kohl’s Corp. 5.5% Accenture Ltd. 5.1% Visa Inc. 5.1% Franklin Resources, Inc. 4.7% The TJX Companies, Inc. 4.6% PNC Financial Services Group, Inc. 4.5% Portfolio Valuations P/E ratio (trailing one year) 18.7x P/E ratio (forward 4 quarters) 16.9x P/S ratio 1.8x P/B ratio 3.1x EV/EBITDA 8.7x Number of holdings 22 Top Ten Sectors Performance
